Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 1 of 36




                        Exhibit A
     Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 2 of 36




July 26, 2017

COHEN, WEISS AND SIMON LLP


330 WEST42ND STREET, 25TH FLOOR
NEW YORK, NY 10036




        Re: Important Information about Claims Information Line

Dear COHEN, WEISS AND SIMON LLP


Travelers Bond & Specialty Insurance is pleased to announce its 1-800-842-8496 Claims
Information Line. This line is designed to provide insureds with an additional resource on how to
report claims or those circumstances or events which may become claims.

Policyholders will be able to obtain assistance on the following topics from the Claims
Information Line:

        ·The information that needs to be included with the claim notice

        ·The address, electronic mail address and/or facsimile number to which the
        policyholder can send claims related information

        · Get questions on the claim process answered

The Declarations Page of your policy sets forth where you should report claims and claims
related information. You should also review the policy’s reporting requirements to be aware of
how much time you have to report a claim to Travelers. The sooner Travelers is notified, the
sooner we can become involved in the process and offer assistance to our policyholder. A delay
in reporting may result in all or part of a matter to fall outside of the coverage provided.

The Claims Information Line should streamline the claim reporting process and allow
policyholders to ask questions on what information is needed as well as other questions which
will assist them in working with Travelers. While the Claims Information Line provides
policyholders a valuable resource by answering questions and providing information, the line
does not replace the reporting requirements contained in the Policy.

We hope this improvement to customer service is something our policyholders will find helps
them understand the claim process and provides them a resource for reporting.

Best regards,

Stella Tanzi


LTR-4035 Ed. 06-09 Printed in U.S.A.                                                      Page 1 of 1
©2009 The Travelers Companies, Inc. All Rights Reserved
                         Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 3 of 36




Lawyers Professional Liability
Thank you for choosing Travelers for your professional liability insurance needs. Travelers is proud to be a
market leader in providing Lawyers Professional Liability coverage. As our insured, Travelers provides you with
innovative, value-added risk management benefits and services at no additional cost to help you protect your
business as it evolves. These risk management services currently include:
•   Professional Liability Helpline* provides you with access to a confidential, knowledgeable, expert resource on a wide range of risk
    management topics including risk management systems and procedures, ethics and professionalism, malpractice avoidance, client
    relationships and conflicts, and firm management.
    The Helpline can be accessed by any member of your firm with a Travelers policy number and renewal date. And up to one hour of
    consultation is provided at no additional cost.

    Firm: Litchfield Cavo               Call: 888.330.TRAV (8728)                    Hours of operation: Monday–Friday; 8:00 a.m.–5:00 p.m. EST

•   Pre-Claim Assistance for potential claims, which can include a written or verbal threat to make a claim, a realization that you made
    an error while providing legal services to your client, and a claim filed against your client in connection with professional services you
    provided. This service is included at no additional cost and covers expenses incurred in the investigation of a potential claim and is
    not subject to a deductible. It may help prevent a potential claim from becoming a claim and may also facilitate claim repair, mitigate
    claim exposures and help you to avoid the adverse publicity associated with litigating a claim. Just call us at 1.800.842.8496.
•   Risk Management Plus+ Online ®, a flexible, comprehensive loss-prevention program specifically designed for Travelers
    Bond & Specialty Insurance insureds, is available to you at no additional cost.
    The site includes a library of articles, checklists and training on relevant topics for the management liability areas listed below:
        – Professional Liability                              – Directors & Officers Liability                            – CyberRisk
        – Employment Practices Liability                      – Crime                                                     – Identity Fraud Expense Reimbursement
        – Fiduciary Liability                                 – Kidnap & Ransom

    Services include:
    •   Web-based risk management training                                                  •   Model policies and forms for downloading or printing that
    •   Weekly articles on current issues                                                       cover major risks associated with the workplace




* Assistance from Litchfield Cavo attorneys is not intended to replace your firm’s need to hire counsel to assist in making risk management
decisions.

travelersbond.com

Travelers Casualty and Surety Company of America and its property casualty affiliates. One Tower Square, Hartford, CT 06183

This material does not amend, or otherwise affect, the provisions or coverages of any insurance policy or bond issued by Travelers. It is not a representation that coverage does or
does not exist for any particular claim or loss under any such policy or bond. Coverage depends on the facts and circumstances involved in the claim or loss, all applicable policy or
bond provisions, and any applicable law. Availability of coverage referenced in this document can depend on underwriting qualifications and state regulations.

© 2015 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The Travelers Indemnity Company in the
U.S. and other countries. 55196 Rev. 2-15
                         Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 4 of 36



Lawyers Professional Liability

Instructions for registration and orientation to Risk Management Plus+ Online®
Registration for Site Administrators
The Site Administrator is the person in your organization who will oversee Risk Management Plus+ Online for the organization. The
Site Administrator is typically a person who leads human resources and/or financial functions or is responsible for legal matters
pertaining to personnel. The Site Administrator may add other Site Administrators later to assist with their responsibilities.

To register:

   1. Go to www.rmplusonline.com.

   2. Click the red Register button.

   3. Enter the passcode: TRVP400300 (please note there are four letters followed by six digits).

   4. Fill in the Registration Information and click Submit.

   5. Your organization is registered, and you are registered as Site Administrator.

For more information, call 1.888.712.7667 and ask for your Risk Management Plus+ Online representative.


Learning to navigate the site
   1. Go to www.rmplusonline.com. On each page, you will see a box outlined in blue that contains the instructions for use of that page.

   2. If you have any questions, just click on Contact Us on the front page. Enter your question in the form provided, and the System
     Administrator will get back to you quickly with the answer.

   3. You can also schedule a live walk-through of the site by sending a request for a walk-through via the contact link on the front page.




travelersbond.com

Travelers Casualty and Surety Company of America and its property casualty affiliates. One Tower Square, Hartford, CT 06183

This material does not amend, or otherwise affect, the provisions or coverages of any insurance policy or bond issued by Travelers. It is not a representation that coverage does or
does not exist for any particular claim or loss under any such policy or bond. Coverage depends on the facts and circumstances involved in the claim or loss, all applicable policy or
bond provisions, and any applicable law. Availability of coverage referenced in this document can depend on underwriting qualifications and state regulations.

© 2015 The Travelers Indemnity Company. All rights reserved. Travelers and the Travelers Umbrella logo are registered trademarks of The Travelers Indemnity Company in the
U.S. and other countries. 55196 Rev. 2-15
                  Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 5 of 36

                      IMPORTANT NOTICE REGARDING INDEPENDENT AGENT AND
                                    BROKER COMPENSATION


For information on how Travelers compensates independent agents, brokers, or other insurance producers, please visit
this website: www.travelers.com/w3c/legal/Producer_Compensation_Disclosure.html

If you prefer, you can call the following toll-free number: 1-866-904-8348. Or you can write to us at Travelers, Agency
Compensation, One Tower Square, Hartford, CT 06183.




NTC-19036 Ed. 08-15                                                                                        Page 1 of 1
© 2015 The Travelers Indemnity Company. All rights reserved.
                  Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 6 of 36
                       NEW YORK APPLICATION AND DECLARATION PAGE ADDENDUM
                                  CLAIMS-MADE DISCLOSURE FORM



                                      Important Notice to Applicant or Policyholder

1.      The policy provides a specific type of liability insurance protecting the policyholder under certain circumstances.
        Please review the coverage form carefully with your agent or broker to see that it meets your needs and to
        thoroughly understand its exclusions, exceptions and limitations.

2.      The Professional Liability Terms and Conditions and the Professional Liability Coverage are written on a claims-
        made basis. No coverage is provided for any Claim which was made prior to the Inception Date set forth in ITEM
        2 of the Declarations. If the policy includes a Retroactive Date, no coverage is provided for any act, error or
        omission which occurred prior to the Retroactive Date. The Claim must be first made against an Insured during
        the Policy Period or any applicable Extended Reporting Period. All Claims must be reported to us as soon as
        practicable. All coverage provided by the policy will cease upon termination of the policy unless and to the extent
        an Extended Reporting Period applies.

3.      If the policy is not renewed or terminated or if the Automatic Extended Reporting Period has expired, you may
        have a gap in coverage. Your new insurance carrier may or may not provide coverage on the same basis as this
        policy or may change the Retroactive Date. It is important for you to review section XIV. AUTOMATIC
        EXTENDED REPORTING PERIOD and section XV. OPTIONAL EXTENDED REPORTING PERIOD in the
        PROFESSIONAL LIABILITY TERMS AND CONDITIONS for the availability of and requirements for the following
        options:

        A.       The policy automatically provides a 60 days Automatic Extended Reporting Period at no additional cost
                 for reporting Claims made during the Automatic Extended Reporting Period resulting from acts, errors
                 or omissions in the rendering of, or failure to render, Professional Services by the Insured during the
                 Policy Period.

        B.       The first Named Insured may purchase an Optional Extended Reporting Period for 12, 24, 36, 60
                 months or for an unlimited time period, for reporting Claims made during the Optional Extended
                 Reporting Period resulting from acts, errors or omissions in the rendering of, or failure to render,
                 Professional Services by the Insured during the Policy Period. This Optional Extended Reporting
                 Period is inclusive of the Automatic Extended Reporting Period.

4.      The premium for the Optional Extended Reporting Period will be based on the rates and rules in effect at the
        time the most current Policy Period began. The premium charges for the available Optional Extended
        Reporting Period are shown on the Declarations, which is part of the policy.

5.      If the length of time for the Optional Extended Reporting Period purchased is less than for an unlimited time
        period, potential gaps in coverage may arise upon expiration of the Extended Reporting Period.

6.      During the first several years of a claims-made relationship, claims-made rates are comparatively lower than
        occurrence rates, and you can expect substantial annual premium increases, independent of overall rate-level
        increases, until the claims-made relationship reaches maturity.




PTC-4018 Ed. 12-10                                                                                          Page 1 of 1
©2010 The Travelers Indemnity Company. All rights reserved.
                  Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 7 of 36



                                                     NEW YORK LAWYERS PROFESSIONAL LIABILITY COVERAGE
                                                                                        DECLARATIONS

                                                                                                POLICY NO.105806447

                              Travelers Casualty and Surety Company of America
                                             Hartford, Connecticut
                             (A Stock Insurance Company, herein called the Company)
 IMPORTANT NOTE: This is a claims-made policy. To be covered, a claim must be first made against an insured
 during the policy period or any applicable extended reporting period. Please read your policy carefully. Defense
 Expenses are included within the Limits of Coverage and Deductible. Defense Expenses will reduce up to 50% of
 the Limits of Coverage, and will be applied to up to 50% of the Deductible.

    This policy is composed of the Declarations, the Professional Liability Coverage, the Professional Liability Terms and
                                    Conditions, and any endorsements attached thereto.
 ITEM 1           NAMED INSURED:

                  COHEN, WEISS AND SIMON LLP
                  DBA:



                  Principal Address:
                  330 WEST42ND STREET, 25TH FLOOR
                  NEW YORK, NY 10036
 ITEM 2           POLICY PERIOD:
                  Inception Date: July 02, 2017                  Expiration Date: July 02, 2018
                  12:01 A.M. standard time both dates at the Principal Address stated in ITEM 1.
 ITEM 3           ALL NOTICES PURSUANT TO THE POLICY SHOULD BE SENT TO THE COMPANY BY EMAIL,
                  FACSIMILE, OR MAIL AS SET FORTH BELOW. NOTICE GIVEN TO ANY LICENSED AGENT OF THE
                  COMPANY, WITH PARTICULARS SUFFICIENT TO IDENTIFY THE INSURED, SHALL BE DEEMED
                  NOTICE TO THE COMPANY.

                  Email: PLclaims@travelers.com

                  FAX: 888-460-6622

                  Professional Liability Claims Manager
                  Travelers Bond & Specialty Insurance
                  385 Washington Street, MC 9275-NB03F
                  St. Paul, MN 55102

 ITEM 4           COVERAGE INCLUDED AS OF THE INCEPTION DATE IN ITEM 2:

                  Lawyers Professional Liability Coverage

ITEM 5            PROFESSIONAL LIABILITY COVERAGE LIMITS:




LPL-1000NY2 Ed. 01-11                                                                                              Page 1 of 3
©2011 The Travelers Indemnity Company. All rights reserved.
                  Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 8 of 36

                  Professional Services and
                  Network and Information
                  Security Offenses
                  Coverage Limits:                            $5,000,000              for each Claim; not to exceed
                                                              $5,000,000              for all Claims

                  Publishing and
                  Non-profit Services
                  Coverage Limits:                            $500,000                for each Claim; not to exceed
                                                              $500,000                for all Claims

                  Deductible:                                 $25,000                 each Claim
                                                              $50,000                 all Claims
                  Retroactive Date:                           N/A
                  Knowledge Date:                             July 02, 2006

 ITEM 6           ADDITIONAL BENEFITS LIMITS:
                  Crisis Event
                  Expenses Limits:                            $10,000 for each Crisis Event
                                                              $30,000 for all Crisis Events
                  Disciplinary or
                  Regulatory Proceeding
                  Expenses Limits:                            $25,000 for each Disciplinary or Regulatory Proceeding
                                                              $50,000 for all Disciplinary or Regulatory Proceedings


 ITEM 7           PREMIUM FOR THE POLICY PERIOD:
                  REDAC                                 Policy Premium
 ITEM 8           EXTENDED REPORTING PERIOD:
                  Additional Premium Percentage:         Additional Months:
                  RE                                     12
                  RED                                    24
                  RED                                    36
                  RED                                    60
                  RED                                    Unlimited
 ITEM 9           FORMS AND ENDORSEMENTS ATTACHED AT ISSUANCE:
                  LPL-1001NY2-0111; LPL-2016-0409; PTC-2035NY2-1111; PTC-1001NY2-0311; PTC-19006-0315;
                  PTC-2067-0411; PTC-3060-1214


 The Declarations, the Professional Liability Terms and Conditions, the Lawyers Professional Liability Coverage,
 and any endorsements attached thereto, constitute the entire agreement between the Company and the Insured.



Countersigned By
IN WITNESS WHEREOF, the Company has caused this policy to be signed by its authorized officers.



LPL-1000NY2 Ed. 01-11                                                                                             Page 2 of 3
©2011 The Travelers Indemnity Company. All rights reserved.
                  Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 9 of 36




      Executive Vice President                                  Corporate Secretary




LPL-1000NY2 Ed. 01-11                                                                 Page 3 of 3
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 10 of 36

                                                                                                                      SM
                                                                                    Travelers 1st Choice
                                                NEW YORK LAWYERS PROFESSIONAL LIABILITY COVERAGE


 IMPORTANT NOTE: This is a claims-made policy. To be covered, a claim must be first made against an insured
 during the policy period or any applicable extended reporting period. Defense Expenses may be included
 within the Limits of Coverage and Deductible. Defense Expenses may reduce up to 50% of the Limits of
 Coverage and may be applied to up to 50% of the Deductible. Please read your policy carefully.


CONSIDERATION CLAUSE
IN CONSIDERATION of the premium set forth in ITEM 7 of the Declarations, and pursuant to all the terms, exclusions,
conditions and limitations of this policy, the Company and the Insured agree as follows:


I.      INSURING AGREEMENT

        The Company will pay on behalf of the Insured, Damages and Defense Expenses for any Claim first made
        during the Policy Period or any extended reporting period that applies, that is caused by a Wrongful Act
        committed on or after any applicable Retroactive Date set forth in ITEM 5 of the Declarations, provided that no
        Insured on the Knowledge Date set forth in ITEM 5 of the Declarations had any basis to believe that such
        Wrongful Act might reasonably be expected to be the basis of a Claim.

        The Retroactive Date may not be advanced during the time that the claims-made coverage has been continuously
        in effect with the Company or any affiliated insurance companies, or during any Automatic Extended Reporting
        Period or Optional Extended Reporting Period, if either one applies.


II.     SUPPLEMENTARY PAYMENTS
        The Company will pay the following with respect to any Claim covered by this policy:

        A.       All expenses incurred by the Company, other than Defense Expenses.

        B.       All reasonable expenses incurred by the Insured at the Company's request to investigate or defend a
                 Claim, provided that the maximum amount available for loss of earnings for time taken off work will not
                 exceed:
                 1. $500 per Insured Person per day; and
                 2. $15,000 per Policy Year for all Insured Persons.

        C.       The cost of bonds to release attachments that is within the applicable Professional Liability Coverage
                 Limit, provided that the Company will not be the principal under any such bond and will not have any duty
                 to furnish such bond.

        D.       All costs taxed against the Insured on that part of a judgment the Company pays.

        E.       The cost of any required appeal bond for that part of a judgment that is for Damages to which this policy
                 applies, and that is within the applicable Professional Liability Coverage Limit, provided that:
                 1.       the Company consents to the appeal of such judgment; and
                 2.       the Company will not be the principal under any such bond and will not have any duty to furnish
                          such bond.




LPL-1001NY2 Ed. 01-11                                                                                         Page 1 of 9
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 11 of 36

        F.       Postjudgment interest, provided that the Company will only pay such interest that accumulates on the full
                 amount of that part of a judgment for which the Company makes a payment, from the date of the
                 judgment to the date the Company pays, or deposits in court, the remaining Professional Liability
                 Coverage Limit that applies to the judgment.

                 Payment of amounts under section II. SUPPLEMENTARY PAYMENTS will not be subject to a Deductible
                 and will not reduce the applicable Professional Liability Coverage Limits. If the Professional Services and
                 Network and Information Security Offenses Coverage Limits are exhausted by the payment of amounts
                 covered under this policy, the Company will have no further obligation to make payments under section II.
                 SUPPLEMENTARY PAYMENTS .


III.    ADDITIONAL BENEFITS

        The Company will pay the following:

        A.       Crisis Event Expenses that result from a Crisis Event first occurring and reported to the Company
                 during the Policy Period.

        B.       Disciplinary or Regulatory Proceeding Expenses that result from a Disciplinary or Regulatory
                 Proceeding first initiated and reported to the Company during the Policy Period.


IV.     DEFINITIONS
        Wherever appearing in this policy, the following words and phrases appearing in bold type will have the meanings
        set forth in section IV. DEFINITIONS:

        A.       Automatic Extended Reporting Period means the period of time beginning with the effective date of
                 Termination of Coverage and ending 60 days after such Termination of Coverage takes effect.

        B.       Claim means:
                 1.     a demand for money or services;
                 2.     a civil proceeding commenced by service of a complaint or similar pleading; or
                 3.     a written request to toll or waive a statute of limitations relating to a potential civil or administrative
                        proceeding,
                 against any Insured for a Wrongful Act.
                 A Claim will be deemed to be made on the earliest date such notice thereof is received by any Principal
                 Insured.

        C.       Crisis Event means any event that the Named Insured reasonably believes will have a material adverse
                 effect upon the Named Insured’s reputation.

        D.       Crisis Event Expenses means reasonable fees, costs, and expenses incurred by the Named Insured
                 for consulting services provided by a public relations firm to the Named Insured in response to a Crisis
                 Event.

        E.       Damages means money which an Insured is legally obligated to pay as settlements, judgments,
                 compensatory damages, or prejudgment interest.

                 Damages does not include the following:
                 1.   Civil or criminal fines; sanctions; liquidated damages; payroll or other taxes; penalties; the
                      multiplied portion of any multiplied damage award; equitable or injunctive relief; any return,
                      withdrawal, restitution or reduction of professional fees, profits or other charges; or damages or
                      types of relief deemed uninsurable under applicable law;
                 2.   Defense Expenses; or

LPL-1001NY2 Ed. 01-11                                                                                                 Page 2 of 9
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 12 of 36
                 3.      Punitive or exemplary damages.

        F.       Defense Expenses means reasonable and necessary fees, costs and expenses, incurred by the
                 Company, or by the Insured with the Company’s written consent, that result directly from the investigation,
                 defense, settlement or appeal of a specific Claim, provided that Defense Expenses do not include any
                 payments made pursuant to section II. SUPPLEMENTARY PAYMENTS of the Professional Liability
                 Coverage.

        G.       Disciplinary or Regulatory Proceeding means any formal administrative or regulatory proceeding by a
                 disciplinary or regulatory official, board or agency, commenced by filing of a notice of charges, formal
                 investigative order, service of summons or similar document, to investigate charges of professional
                 misconduct in the performance of Professional Services .

        H.       Disciplinary or Regulatory Proceeding Expenses means reasonable and necessary fees, costs and
                 expenses incurred by any Insured to investigate, defend, or appeal any Disciplinary or Regulatory
                 Proceeding.

                 Disciplinary or Regulatory Proceeding Expenses do not include:
                 1.      fines, penalties or sanctions assessed against any Insured; or
                 2.      expenses, salaries, wages, benefits, or overhead of, or paid to, any Insured.

        I.       Independent Contractor means any natural person who performs Professional Services under contract
                 with, and at the sole direction and control of, an Insured, provided that such Professional Services inure
                 to the benefit of the Named Insured.

        J.       Insured means any Insured Person, Named Insured, or Predecessor Firm.

        K.       Insured Person means any natural person who:
                 1.     is the sole owner of, or is or was a partner in, the Named Insured or Predecessor Firm;
                 2.     was or is a member of the board of managers, director, executive officer, or shareholder of the
                        Named Insured or Predecessor Firm;
                 3.     was or is an employee of the Named Insured or Predecessor Firm; or
                 4.     was or is an Independent Contractor or Of Counsel attorney,
                 provided that such person is acting within the scope of their duties on behalf of the Named Insured or
                 Predecessor Firm.

        L.       Lobbyist means a lawyer who is registered in accordance with any federal or state statute governing the
                 conduct of lobbyists.

        M.       Named Insured means the person or entity set forth in ITEM 1 of the Declarations.

        N.       Network and Information Security Offense means:
                 1.    the failure to prevent the transmission of a computer virus or any other malicious code;
                 2.    the failure to provide any authorized user of the Named Insured's website, or the Named
                       Insured's computer or communications network, with access to such website, or computer or
                       communications network ; or
                 3.    failure to prevent unauthorized access to, or use of, data containing private or confidential
                       information of others.

        O.       Non-Profit Entity means any non-profit corporation, community chest, fund or foundation that is exempt
                 from federal income tax as an entity described in Section 501(c)(3) of the Internal Revenue Code of 1986,
                 as amended.




LPL-1001NY2 Ed. 01-11                                                                                           Page 3 of 9
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 13 of 36
        P.       Non-Profit Services means only services that the Insured performs for others, with the knowledge and
                 consent of, or as part of the duties regularly assigned by, the Named Insured, while serving in the
                 capacity as a:
                 1.      director, officer or committee member of an attorneys' bar association; or
                 2.      director, officer or trustee of a Non-Profit Entity.

        Q.       Optional Extended Reporting Period means the period of time specified in the Optional Extended
                 Reporting Period Endorsement, beginning with the effective date of the Termination of Coverage.

        R.       Personal Injury Offense means any of the following offenses:
                 1.    False arrest, detention or imprisonment.
                 2.    Malicious prosecution.
                 3.    The wrongful eviction from, wrongful entry into, or invasion of the right of private occupancy of a
                       room, dwelling, or premises that a person occupies by or on behalf of its owner, landlord, or
                       lessor, provided that the wrongful eviction, wrongful entry, or invasion of the right of private
                       occupancy is performed by or on behalf of the owner, landlord, or lessor of that room, dwelling, or
                       premises.
                 4.    Oral, written, or electronic publication of material that slanders or libels a person or entity or
                       disparages a person's or entity's goods, products, or services, provided that the Claim is made by
                       a person or entity that claims to have been slandered or libeled, or whose goods, products, or
                       services have allegedly been disparaged.
                 5.    Oral, written, or electronic publication of material that appropriates a person's likeness,
                       unreasonably places a person in false light, or gives unreasonable publicity to a person's private
                       life.

        S.       Policy Period means the period from the Inception Date to the Expiration Date set forth in ITEM 2 of the
                 Declarations. In no event will the Policy Period continue past the effective date this policy is cancelled or
                 not renewed.

        T.       Policy Year means:
                 1.      the period of one year following the Inception Date set forth in ITEM 2 of the Declarations or any
                         anniversary thereof; or
                 2.      the period between the Inception Date set forth in ITEM 2 of the Declarations or any anniversary
                         thereof and the effective date this policy is cancelled or not renewed if such period is less than
                         one year.

        U.       Potential Claim means any conduct or circumstance that might reasonably be expected to be the basis of
                 a Claim .

        V.       Pre-Claim Expenses means reasonable fees, costs and expenses incurred by the Company in the
                 investigation of a specific Potential Claim.

        W.       Predecessor Firm means any law firm that, prior to the Inception Date set forth in ITEM 2 of the
                 Declarations, is dissolved or inactive and is no longer rendering Professional Services, and:
                 1.      some or all of such firm's principals, owners, officers, or partners have joined the Named Insured
                         and more than 50% of such firm's assets have been assigned or transferred to the Named
                         Insured; or
                 2.      at least 50% of the principals, owners, officers, or partners of such firm have joined the Named
                         Insured.

        X.       Principal Insured means a member of the board of managers, director, executive officer, natural person
                 partner, owner of a sole proprietorship, principal, risk manager, or in-house general counsel of the Named
                 Insured.

        Y.       Professional Liability Coverage means the coverage part set forth in ITEM 4 of the Declarations.



LPL-1001NY2 Ed. 01-11                                                                                             Page 4 of 9
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 14 of 36
        Z.       Professional Services means only services in any of the following capacities, and pro-bono services in
                 such capacities, provided that such pro-bono services are performed with the knowledge and consent of
                 the Named Insured:
                 1.     Lawyer.
                 2.     Law clerk, paralegal, legal secretary or other legal support staff.
                 3.     Arbitrator or mediator.
                 4.     Lobbyist.
                 5.     Notary public, provided that the Insured Person witnessed and attested to the authenticity of the
                        signature notarized by such Insured Person.
                 6.     Title Agent.
                 7.     Administrator, conservator, receiver, executor, guardian, trustee or any similar fiduciary capacity,
                        directly connected with the Insured's practice of law.

        AA.      Publishing means creating and producing any material directly related to the practice of law in any format
                 for distribution or sale to others, including preparing materials, or presenting seminars, for continuing legal
                 education credit, provided that such Publishing is performed with the knowledge and consent of the
                 Named Insured.

        BB.      Related Wrongful Acts means Wrongful Acts which are logically or causally connected by reason of
                 any fact, circumstance, situation, transaction, event, or decision.

                 All Related Wrongful Acts are a single Wrongful Act, and all Related Wrongful Acts will be deemed to
                 have been committed at the time the first of such Related Wrongful Acts was committed whether prior to
                 or during the Policy Period.

        CC.      Termination of Coverage means:
                 1.    cancellation or nonrenewal of this policy by the Company or the first Named Insured;
                 2.    any decrease in this policy’s Limit of Liability;
                 3.    any reduction in coverage;
                 4.    any addition of a new exclusion;
                 5.    any increase in the Deductible; or
                 6.    any other change in coverage that is less favorable to the Insured than what is currently being
                       provided to the Insured under this policy.

        DD.      Title Agent means an agent of a title insurance underwriter.

        EE.      Wrongful Act means any:
                 1.    actual or alleged act, error, omission, or Personal Injury Offense in the rendering of, or failure to
                       render, Professional Services or Non-Profit Services;
                 2.    actual or alleged act, error, omission, or Personal Injury Offense in Publishing; or
                 3.    Network and Information Security Offense,

                 by the Named Insured or any Predecessor Firm, or by any other Insured while acting within the scope
                 of their duties on behalf of the Named Insured or any Predecessor Firm.


V.      EXCLUSIONS

        A.       Beneficiary Or Distributee Of A Trust Or Estate

                 This policy does not apply to any Claim based upon or arising out of any Insured's capacity as a
                 beneficiary or distributee of any trust or estate.




LPL-1001NY2 Ed. 01-11                                                                                               Page 5 of 9
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 15 of 36
        B.       Claims By An Insured Against Another Insured For Certain Legal Services
                 This policy does not apply to any Claim by any Insured against another Insured, provided that this
                 exclusion will not apply to the Company's duty to defend, or to pay Defense Expenses for, Claims by any
                 Insured against another Insured that result from any Insureds capacity as a lawyer in connection with
                 the following legal services:
                 1.       Estates.
                 2.       Trusts.
                 3.       Probate.
                 4.       Criminal defense.
                 5.       Domestic relations.
                 6.       Residential or commercial real estate closings.

        C.       Claims By Certain Persons Or Entities
                 This policy does not apply to any Claim brought by or on behalf of, or in the name or right of:
                 1.      the Non-Profit Entity or any of its affiliates or subsidiaries;
                 2.      the attorneys' bar association; or
                 3.      the directors, officers or trustees of the Non-Profit Entity or attorneys' bar association,
                 in any Insured's rendering of, or failure to render, Non-Profit Services, provided that this exclusion will
                 not apply if the Claim is made and continued by or on behalf of such Non-Profit Entity or attorneys' bar
                 association without the solicitation, assistance, active participation or intervention of such Non-Profit
                 Entity or attorneys' bar association or their respective directors, officers or trustees.

        D.       Contractual Liability

                 This policy does not apply to any Claim based upon or arising out of liability assumed by an Insured
                 under any contract or agreement, whether oral or written, except to the extent that the Insured would have
                 been liable in the absence of such contract or agreement.

        E.       Criminal, Dishonest, Fraudulent Or Malicious Conduct

                 This policy does not apply to any Claim based upon or arising out of any criminal, dishonest, fraudulent or
                 malicious conduct, or other willful violation of laws, committed by any Insured or by anyone with the
                 consent or knowledge of any Insured, provided that this exclusion will not apply to the vicarious liability of
                 any Insured Person who did not participate in or have knowledge of such conduct or violation.

        F.       Employee Retirement Income Security Act
                 This policy does not apply to any Claim based upon or arising out of any Insured's services or capacity as
                 a fiduciary under the Employee Retiree Income Security Act of 1974 and its amendments or any regulation
                 or order issued pursuant thereto, except if an Insured is deemed to be a fiduciary solely by reason of legal
                 advice rendered with respect to an employee benefit plan.

        G.       Expected Or Intended Failure And Internet Service Interruption

                 This policy does not apply to any Claim based upon or arising out of any Network and Information
                 Security Offense that results in:
                 1.      the failure to provide access to the Named Insured's website, or the Named Insured's computer
                         or communications network, that was expected or intended by the Insured; or
                 2.      any Internet service interruption or failure, provided that this exclusion will not apply if the
                         interruption or failure was caused by an Insured.




LPL-1001NY2 Ed. 01-11                                                                                              Page 6 of 9
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 16 of 36
        H.       Government Demands Or Proceedings

                 This policy does not apply to any Claim based upon or arising out of a Network and Information
                 Security Offense and brought by:
                 1.     the Federal Trade Commission;
                 2.     the Federal Communications Commission; or
                 3.     any other federal, national, state, local, or foreign government, agency, or entity,

                 provided that this exclusion will not apply to any Claim made by such entity in its capacity as a customer
                 or client of the Named Insured.

        I.       Intentional Misuse Of Money Or Property

                 This policy does not apply to any Claim based upon or arising out of:
                 1.      any Insured's conversion, commingling, defalcation, misappropriation or other intentional misuse
                         or illegal use of funds, money or property;
                 2.      the willful or intentional breach or disregard of any oral or written Title Agent underwriting or
                         binding authority by any Insured,
                 In any Insured’s capacity as a Title Agent.
        J.       Management Capacity

                 This policy does not apply to any Claim based upon or arising out of any Insured’s capacity as a director
                 or officer of any entity other than the Named Insured, provided that this exclusion will not apply to the
                 Insured's capacity as a director or officer of a Non-Profit Entity.

        K.       Management Or Equity Interest

                 This policy does not apply to any Claim based upon or arising out of Professional Services or
                 Publishing for any entity that, at the time of the Wrongful Act, any Insured, or any Insured Person's
                 spouse, individually or collectively with one or more Insureds, manages, controls or has an equity interest
                 which exceeds 15%.

        L.       Public Official Or Government Employee

                 This policy does not apply to any Claim based upon or arising out of any Insured's capacity as a public
                 official, or employee of a government body, subdivision or agency, provided that this exclusion will not
                 apply to an Insured's Professional Services for such government body, subdivision or agency if:
                 1.        the Insured is deemed to be a public official or employee of such government body, subdivision
                           or agency solely because of Professional Services to such entity; and
                 2.        the remuneration for such Professional Services, if any, inures to the benefit of the Named
                           Insured.

        M.       Securities, Real Estate Or Other Investments

                 This policy does not apply to any Claim based upon or arising out of the promotion, sale or solicitation by
                 any Insured of securities, real estate, or other investments.


VI.     CONDITIONS


        A.       SETTLEMENT
                 The Company will not settle a Claim without the consent of the Named Insured. The Company may, with
                 the consent of the Named Insured, settle or compromise any Claim, within the applicable Professional
                 Liability Coverage Limits, as the Company deems expedient. In the event that the Company recommends
                 a settlement offer for any Claim that is acceptable to the claimant, and the Named Insured refuses to
                 consent to such settlement offer, the Company will not pay more for Damages and Defense Expenses
                 for such Claim than the combined total of:


LPL-1001NY2 Ed. 01-11                                                                                           Page 7 of 9
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 17 of 36

                 1.      the amount of such proposed settlement offer;
                 2.      the amount of Defense Expenses incurred prior to the date the Named Insured refused to
                         consent to the proposed settlement offer; and
                 3.      50% of the amount of Damages and Defense Expenses incurred in excess of the combined total
                         of the amounts set forth in 1 and 2 of this section above,
                 provided that the Company will have no obligation to pay Damages or any Defense Expenses, or to
                 defend or continue to defend any Claim, after the applicable Professional Liability Coverage Limit that
                 applies to such Claim has been exhausted.

        B.       OTHER INSURANCE
                 This policy will apply only as excess insurance over, and will not contribute with, any other valid and
                 collectible insurance available to the Insured, including any insurance under which there is a duty to
                 defend, unless such insurance is written specifically excess of this policy by reference in such other
                 insurance to this policy. This policy will not be subject to the terms of any other insurance.

        C.       DEDUCTIBLE
                 The following is added to section I. DEDUCTIBLE of the Professional Liability Terms and Conditions:
                 If the Company and the first Named Insured agree to the final settlement of a Claim with the claimant
                 during the initial voluntary mediation of that Claim or within 30 days after participation in such mediation,
                 the first Named Insured's Deductible obligation for such Claim will be reduced by 50% subject to a
                 maximum reduction of $25,000. Deductible payments made prior to the application of the above credit
                 will be reimbursed within 30 days of the resolution of the Claim. This reduction does not apply to any
                 Claim resolved through voluntary or involuntary arbitration.
                 No Deductible will apply to Damages or Defense Expenses for Claims that result from the rendering of,
                 or failure to render, pro-bono services in the Insured's capacity as a lawyer.

        D.       LIMITS
                 The following is added to section II. LIMITS of the Professional Liability Terms and Conditions:
                 2.       Publishing and Non-Profit Services Coverage Limits
                         Regardless of the number of persons or entities bringing Claims or the number of persons or
                         entities who are Insureds:
                         a.       the Company’s maximum limit of liability for Damages and Defense Expenses, for each
                                  Claim made during the Policy Year that results from Publishing or the rendering of, or
                                  failure to render, Non-Profit Services will not exceed the Publishing and Non-Profit
                                  Services Coverage Limit for each Claim set forth in ITEM 5 of the Declarations;
                         b.       the Company’s maximum limit of liability for all Damages and Defense Expenses, for all
                                  Claims made during the Policy Year that result from Publishing or the rendering of, or
                                  failure to render, Non-Profit Services will not exceed the Publishing and Non-Profit
                                  Services Coverage Limit for all Claims set forth in ITEM 5 of the Declarations;
                         c.       the Company’s maximum limit of liability for all Damages and Defense Expenses, for all
                                  Claims made during the Automatic Extended Reporting Period, if applicable, that
                                  result from Publishing or the rendering of, or failure to render, Non-Profit Services will
                                  not exceed the remaining Publishing and Non-Profit Services Liability Coverage Limits for
                                  the last Policy Year in effect at the time of Termination of Coverage of this
                                  Professional Liability Policy;
                         d.       the Company’s maximum limit of liability for all Damages and Defense Expenses, for all
                                  Claims made during the Optional Extended Reporting Period, if applicable, that result
                                  from Publishing or the rendering of, or failure to render, Non-Profit Services;
                                  (1)    will be equal to the Publishing and Non-Profit Services Coverage Limit for the last
                                         Policy Year in effect at the time of Termination of Coverage if this policy has
                                         been in effect for at least three years; or
                                  (2)    will be the greater of the remaining Publishing and Non-Profit Services Coverage
                                         Limit or 50% of the Professional Services and Network and Information Security
                                         Offenses Coverage Limit for the last Policy Year in effect at the time of

LPL-1001NY2 Ed. 01-11                                                                                               Page 8 of 9
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 18 of 36
                                          Termination of Coverage if this policy has been in effect for less than three
                                          years; and
                         e.       Defense Expenses will be part of, and not in addition to, the Publishing and Non-Profit
                                  Services Liability Coverage Limit set forth in ITEM 5 of the Declarations. Such Defense
                                  Expenses will reduce the Publishing and Non-Profit Services Coverage Limit for each
                                  Claim limit but only up to a maximum of 50% of such limit available with respect to such
                                  Claim;

                         provided that if the Professional Services and Network and Information Security Offenses
                         Coverage Limits are exhausted by the payment of amounts covered under this policy, the
                         Company will have no further obligation to make any payments under the Publishing and Non-
                         Profit Services Coverage Limits.




LPL-1001NY2 Ed. 01-11                                                                                            Page 9 of 9
©2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 19 of 36

                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                     REPLACE SECTION V. EXCLUSIONS ENDORSEMENT – NEW YORK

This endorsement changes the following:

Lawyers Professional Liability Coverage


It is agreed that:

The following replaces section V. EXCLUSIONS:

V. EXCLUSIONS

A.      Criminal, Dishonest, Fraudulent Or Malicious Conduct
        This policy does not apply to any Claim based upon or arising out of any criminal, dishonest, fraudulent or
        malicious conduct, or other willful violation of laws, committed by any Insured or by anyone with the consent or
        knowledge of any Insured, provided that this exclusion does not apply to the vicarious liability of any Insured
        Person who did not participate in or have knowledge of such conduct or violation.

B.      Claims By Certain Persons Or Entities
        This policy does not apply to any Claim brought by or on behalf of, or in the name or right of:
        1.      the Non-Profit Entity or any of its affiliates or subsidiaries;
        2.      the attorneys' bar association; or
        3.      the directors, officers or trustees of the Non-Profit Entity or attorneys' bar association,
        in any Insured's rendering of, or failure to render, Non-Profit Services, provided that this exclusion will not apply
        if the Claim is made and continued by or on behalf of such Non-Profit Entity or attorneys' bar association without
        the solicitation, assistance, active participation or intervention of such Non-Profit Entity or attorneys' bar
        association or their respective directors, officers or trustees.

C.      Employee Retirement Income Security Act
        This policy does not apply to any Claim based upon or arising out of any Insured's services or capacity as a
        fiduciary under the Employee Retiree Income Security Act of 1974 and its amendments or any regulation or order
        issued pursuant thereto, except if an Insured is deemed to be a fiduciary solely by reason of legal advice rendered
        with respect to an employee benefit plan.

D.      Expected or Intended Failure And Internet Service Interruption
        This policy does not apply to any Claim based upon or arising out of any Network and Information Security
        Offense that results in:
        1.      the failure to provide access to the Named Insured's website, or the Named Insured's computer or
                communications network, that was expected or intended by the Insured; or
        2.      any Internet service interruption or failure, provided that this exclusion will not apply if the interruption or
                failure was caused by an Insured.

E.      Government Demands or Proceedings
        This policy does not apply to any Claim based upon or arising out of any Network and Information Security
        Offense and brought by:
        1.      the Federal Trade Commission;
        2.      the Federal Communications Commission; or
        3.      any other federal, national, state, local, or foreign government, agency, or entity,
        provided that this exclusion will not apply to any Claim made by such entity in its capacity as a customer or client
        of the Named Insured.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105806447
LPL-2016 Ed. 04-09 Printed in U.S.A.                                                                             Page 1 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 20 of 36

F.      Intentional Misuse Of Money Or Property
        This policy does not apply to any Claim based upon or arising out of:
        1.      any Insured's conversion, commingling, defalcation, misappropriation or other intentional misuse or illegal
                use of funds, money or property;
        2.      the willful or intentional breach or disregard of any oral or written Title Agent underwriting or binding
                authority by any Insured;
        in any Insured’s capacity as a Title Agent.




Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.




Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105806447
LPL-2016 Ed. 04-09 Printed in U.S.A.                                                                         Page 2 of 2
©2009 The Travelers Companies, Inc. All Rights Reserved
                  Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 21 of 36
                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


     OPTION TO REQUEST A NAMED INDIVIDUAL EXTENDED REPORTING PERIOD ENDORSEMENT

This endorsement changes the following:

Lawyers Professional Liability Coverage


It is agreed that:

The following is added to section VI. CONDITIONS:

OPTION TO REQUEST A NAMED INDIVIDUAL EXTENDED REPORTING PERIOD ENDORSEMENT

1.      If during the Policy Period any Insured Person:

        a.       becomes disabled and permanently ceases performance of Professional Services;

        b.       retires and permanently ceases performance of Professional Services; or

        c.       dies,

        such Insured Person or the Named Insured, or the Insured Person’s executor or estate may request a Named
        Individual Extended Reporting Period Endorsement that will apply to such Insured Person.

2.      Any request for such endorsement must be made in writing to the Company during the same Policy Period or
        Policy Year that the Insured Person became disabled, retired, or died, or within 60 days of the ending date of
        such Policy Period or Policy Year.

3.      The Named Individual Extended Reporting Period Endorsement will not apply to Claims made while this policy is
        in force, any successive renewal of this policy is in force, or any extended reporting period that applies to this
        policy or any renewal of this policy is in force.

4.      Coverage under this policy for any Claim against any person named in the Named Individual Schedule, set forth
        below, that is made during the Named Individual Extended Reporting Period, will apply only as excess
        insurance over, and will not contribute with, any other valid and collectable insurance available to the Insured.

5.      The limits of liability applicable to any Claim covered under such endorsement will be equal to 100% of the
        Professional Services and Network and Information Security Offenses Coverage Limits shown in ITEM 5 of the
        Declarations.

6.      There is no charge for the Named Individual Extended Reporting Period Endorsement for eligible Insured
        Persons who become disabled during the Policy Period and who permanently cease performance of
        Professional Services, or die.
        The charge for the Named Individual Extended Reporting Period Endorsement for eligible Insured Persons who
        retire during the Policy Period and are sole practitioners (single attorney firms) is $800 per Insured Person
        named in the endorsement. The charge for the Named Individual Extended Reporting Period Endorsement for
        eligible Insured Persons who retire during the Policy Period and are not sole practitioners (multi attorney firms)
        is $400 per Insured Person named in the endorsement. However, if the Named Insured has been continuously
        insured by the Company, or any of its affiliated insurance companies, for at least three years, no charge will be
        made for the endorsement.
Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.
Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105806447

PTC-2035NY2 Ed. 11-11                                                                                        Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 22 of 36

                                                                                                                         SM
                                                                                      Travelers 1st Choice
                                            NEW YORK PROFESSIONAL LIABILITY TERMS AND CONDITIONS


 IMPORTANT NOTE: This is a claims-made policy. To be covered, a claim must be first made against an insured
 during the policy period or any applicable extended reporting period. Defense Expenses may be included
 within the Limits of Coverage and Deductible. Defense Expenses may reduce up to 50% of the Limits of
 Coverage and may be applied to up to 50% of the Deductible. Please read your policy carefully.

These Professional Liability Terms and Conditions apply to the Professional Liability Coverage. If any provision in these
Professional Liability Terms and Conditions is inconsistent with or in conflict with any provision of the Professional
Liability Coverage, the provisions of the Professional Liability Coverage will control.


I.      DEDUCTIBLE
        The first Named Insured will bear uninsured the amount of any applicable Deductible.
        The Company's obligation to pay Damages and Defense Expenses applies only to the amount of Damages and
        Defense Expenses that are in excess of the applicable Deductible for each Claim amount set forth in ITEM 5 of
        the Declarations. Up to 50% of the Deductible will apply to Defense Expenses. The Company may, at its
        discretion, pay all or part of any Deductible amount on behalf of the first Named Insured, and in such event, the
        first Named Insured agrees to repay the Company any amounts so paid.


        If ITEM 5 of the Declarations indicates that a Deductible applies for all Claims, the Insured's obligation to pay
        Damages and Defense Expenses, for all Claims made during each Policy Year will not exceed the Deductible
        amount for all Claims set forth in ITEM 5 of the Declarations. If there is no Deductible amount shown for all
        Claims, the first Named Insured will be responsible for the each Claim amount for each and every Claim, without
        further limitation regardless of how often it applies.


II.     LIMITS

        A.       Professional Liability Coverage Limits
                 1.      Professional Services and Network and Information Security Offenses Coverage Limits
                         Regardless of the number of persons or entities bringing Claims or the number of persons or
                         entities who are Insureds:
                         a.       the Company’s maximum limit of liability for Damages and Defense Expenses, for each
                                  Claim made during the Policy Year that results from a Network and Information
                                  Security Offense or the rendering of, or failure to render, Professional Services, will not
                                  exceed the Professional Services and Network and Information Security Offenses
                                  Coverage Limits for each Claim set forth in ITEM 5 of the Declarations;
                         b.       the Company’s maximum limit of liability for all Damages and Defense Expenses, for all
                                  Claims made during the Policy Year that result from a Network and Information
                                  Security Offense or the rendering of, or failure to render, Professional Services, will not
                                  exceed the Professional Services and Network and Information Security Offenses
                                  Coverage Limit for all Claims set forth in ITEM 5 of the Declarations;
                         c.       the Company’s maximum limit of liability for all Damages and Defense Expenses, for all
                                  Claims made during the Automatic Extended Reporting Period if applicable, that result
                                  from a Network and Information Security Offense or the rendering of, or failure to
                                  render, Professional Services, will not exceed the remaining Professional Services and
                                  Network and Information Security Offenses Coverage Limits for the last Policy Year in
                                  effect at the time of Termination of Coverage;

                         d.       the Company’s maximum limit of liability for all Damages and Defense Expenses, for all
                                  Claims made during the Optional Extended Reporting Period, if applicable, that result

PTC-1001NY2 Ed. 03-11                                                                    Page 1 of 9
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 23 of 36
                                  from a Network and Information Security Offense or the rendering of, or failure to
                                  render, Professional Services:
                                  (1)     will be equal to the Professional Services and Network and Information Security
                                          Offenses Coverage Limits for the last Policy Year in effect at the time of
                                          Termination of Coverage if this policy has been in effect for at least three years;
                                          or
                                  (2)     will be the greater of the remaining Professional Services and Network and
                                          Information Security Offenses Coverage Limits or 50% of the Professional
                                          Services and Network and Information Security Offenses Coverage Limit for the
                                          last Policy Year in effect at the time of Termination of Coverage if this policy
                                          has been in effect for less than three years; and
                         e.      Defense Expenses will be part of, and not in addition to, the Professional Services and
                                 Network and Information Security Offenses Coverage Limits of Liability set forth in ITEM 5
                                 of the Declarations. Such Defense Expenses will reduce the Professional Services and
                                 Network and Information Security Offenses Coverage each Claim limit but only up to a
                                 maximum of 50% of such limit available with respect to such Claim.

        B.       Additional Benefits Limits
                 1.      Crisis Event Expenses Limits
                         Regardless of the number of Crisis Events qualifying for Crisis Event Expenses, or the number
                         of persons or entities who are Insureds:
                         a.      the Company’s maximum limit for Crisis Event Expenses for each Crisis Event first
                                 occurring during the Policy Year will not exceed the Crisis Event Expenses Limits for
                                 each Crisis Event set forth in ITEM 6 of the Declarations; and
                         b.       the Company’s maximum limit for Crisis Event Expenses for all Crisis Events first
                                  occurring during the Policy Year will not exceed the remaining Crisis Event Expenses
                                  Limit for all Crisis Events set forth in ITEM 6 of the Declarations.

                 2.      Disciplinary or Regulatory Proceeding Expenses Limits
                         Regardless of the number of Disciplinary or Regulatory Proceedings qualifying for
                         Disciplinary or Regulatory Proceeding Expenses, or the number of persons or entities who are
                         Insureds:
                         a.       the Company’s maximum limit for Disciplinary or Regulatory Proceeding Expenses for
                                  each Disciplinary or Regulatory Proceeding first initiated during the Policy Year will
                                  not exceed the Disciplinary or Regulatory Proceeding Expenses Limits for each
                                  Disciplinary or Regulatory Proceeding set forth in ITEM 6 of the Declarations; and
                         b.       the Company’s maximum limit for Disciplinary or Regulatory Proceeding Expenses for
                                  all Disciplinary or Regulatory Proceedings first initiated during the Policy Year will not
                                  exceed the remaining Disciplinary or Regulatory Proceeding Expenses Limit for all
                                  Disciplinary or Regulatory Proceedings set forth in ITEM 6 of the Declarations.

        Payment of Crisis Event Expenses and Disciplinary or Regulatory Proceeding Expenses are not subject to a
        Deductible and do not reduce the applicable Professional Liability Coverage Limits.

        C.       Other Provisions

                 Payment of Damages and Defense Expenses will reduce and may exhaust the applicable Professional
                 Liability Coverage Limits. In the event the amount of Damages or Defense Expenses, or a combination
                 thereof , exceeds the portion of the applicable Professional Liability Coverage Limits remaining after prior
                 payments of Damages or Defense Expenses, or a combination thereof, the Company's liability shall not
                 exceed the remaining amount of the applicable Professional Liability Coverage Limits. In no event will the
                 Company be obligated to make any payment for Damages or Defense Expenses with regard to a Claim
                 made after the applicable Professional Liability Coverage Limit has been exhausted by payment of
                 Damages or Defense Expenses.

                 If the Professional Services and Network and Information Security Offenses Coverage Limits are
                 exhausted by the payment of amounts covered under this policy, the premium for this policy will be

PTC-1001NY2 Ed. 03-11                                                                    Page 2 of 9
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 24 of 36
                deemed fully earned, all obligations of the Company will be completely fulfilled, and the Company will have
                no further obligations.


III.    CLAIM DEFENSE

        A.       The Company has the right and duty to defend any Claim covered by this policy, even if the allegations
                 are groundless, false or fraudulent, including the right to select defense counsel with respect to such
                 Claim, provided that the Company is not obligated to defend or to continue to defend any Claim made
                 after the applicable Professional Liability Coverage Limit is exhausted by payment of Damages and
                 Defense Expenses.

        B.       The Insured will cooperate with the Company and, upon the Company's request:
                 1.     assist in the defense and settlement of Claims;
                 2.     assist in enforcing rights of contribution or indemnity against any person or entity which may be
                        liable to the Insured because of a Wrongful Act; and
                 3.     attend  hearings and trials and assist in securing and giving evidence and obtaining the attendance
                        of witnesses.


IV.     RIGHT TO APPEAL
        The Company has the right, but not the duty, to appeal a judgment awarded against an Insured in a Claim the
        Company defends.


V.      TRANSFER CONTROL OF DEFENSE

        A.       The Company will mail or deliver a written notice to the first Named Insured as soon as practicable after
                 the Company concludes that any of the Professional Liability Coverage Limits is likely to be used up with
                 the payment of judgments, settlements, or Defense Expenses. The written notice will identify all of the
                 Professional Liability Coverage Limits that are likely to be used up and indicate that the Company's duty to
                 defend any Claim subject to those Professional Liability Coverage Limits will end if the limits are used up.

        B.       The Company will mail or deliver a written notice to the first Named Insured as soon as practicable after
                 any of the Professional Liability Coverage Limits have been used up with the payment of judgments,
                 settlements, or Defense Expenses. The written notice will identify all of the Professional Liability
                 Coverage Limits that have been used up and indicate that the Company's duty to defend any Claim
                 subject to those Professional Liability Coverage Limits has now ended. If there is an outstanding Claim,
                 the written notice will also identify each of those Claims and request that the first Named Insured arrange
                 for the Insureds being defended to take over control of their defense as soon as practicable.

        C.       The Company will help transfer control of the defense of any outstanding Claim to any Insured being
                 defended as long as that Insured cooperates in the transfer and arranges for the transfer as soon as
                 practicable. The Company has no duty to defend any Claim made after the applicable Professional
                 Liability Coverage Limits has been used up.

        D.       The Company will take whatever steps are necessary to continue the defense of any outstanding Claim
                 and avoid a default judgment during the transfer of its control to the Insured being defended. If the
                 Company takes such steps, the Insured being defended agrees that the Company will not waive or give
                 up any rights under the policy.

        E.       The first Named Insured agrees to repay the reasonable expenses the Company incurs to continue the
                 defense of any outstanding Claim during the transfer of its control to the Insured being defended. The
                 Company will expect repayment only for the reasonable expenses it incurs on or after the earliest of the
                 following dates:

                 1.      The date the applicable Professional Liability Coverage Limits are used up, provided that the
                         Company mails or delivers the required written notice as soon as practicable before then to notify
                         the first Named Insured that the limits were likely to be used up.

PTC-1001NY2 Ed. 03-11                                                                    Page 3 of 9
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 25 of 36

                 2.      The date the Company mails or delivers the required written notice to notify the first Named
                         Insured that the applicable Professional Liability Coverage Limits have been used up, only if the
                         Company failed to mail or deliver the required written notice to notify the first Named Insured that
                         the Professional Liability Coverage Limits were likely to be used up.


        F.       The exhaustion of any Professional Liability Coverage Limits and the ending of the Company's duty to
                 defend will not be changed by the Company's failure to give proper notice to the first Named Insured of
                 any Professional Liability Coverage Limits that are likely to be used up, or have been used up, with the
                 payments of judgments, settlements and Defense Expenses.


VI.     PRE-CLAIM ASSISTANCE


        At the Company's discretion, the Company will pay Pre-Claim Expenses for a Potential Claim reported in
        accordance with section VIII. NOTICE OF POTENTIAL CLAIMS. Pre-Claim Expenses must be incurred prior to
        the date that any Claim is made based upon or arising out of such Potential Claim . Payment of Pre-Claim
        Expenses is not subject to a Deductible and does not reduce the applicable Professional Liability Coverage
        Limits. Once a Potential Claim becomes a Claim, Damages and Defenses Expenses that result from such
        Claim are subject to a Deductible and will reduce the applicable Professional Liability Coverage Limits.


VII.    INSURED’S DUTIES IN THE EVENT OF A CLAIM

        In the event a Principal Insured becomes aware that a Claim has been made against any Insured, the Insured,
        as a condition precedent to any rights under this policy, will give to the Company written notice of the particulars of
        such Claim, including all facts related to any alleged Wrongful Act, the identity of each person allegedly involved
        in or affected by such Wrongful Act, and the dates of the alleged events, as soon as practicable. The Insured
        will give the Company such information, assistance and cooperation as the Company may reasonably require.

        All notices under this section must be sent or delivered to the Company set forth in ITEM 3 of the Declarations and
        are effective upon receipt. The Insured will not voluntarily settle any Claim, make any settlement offer, assume or
        admit any liability or, except at the Insured’s own cost, voluntarily make any payment, pay or incur any Defense
        Expenses, or assume any obligation or incur any other expense, without the Company’s prior written consent,
        such consent not to be unreasonably withheld. The Company will not be liable for any settlement, Defense
        Expenses, assumed obligation, or admission to which it has not consented.


        Notices given by or on behalf of the Insured, or written notice by or on behalf of the injured person or any other
        claimant, to any licensed agent of the Company in the state of New York, with particulars sufficient to identify the
        Insured, will be deemed notice to the Company.


VII     NOTICE OF POTENTIAL CLAIMS
I.

        If a Principal Insured becomes aware of a Potential Claim and gives the Company or any of the Company's
        authorized representatives written notice during the Policy Period of the particulars of such Potential Claim
        including:

        A.       all known facts related to the Potential Claim;

        B.       the identity, if known, of each person allegedly involved in or affected by such Potential Claim;

        C.       the date such persons became aware of the Potential Claim;

        D.       the dates of the alleged events; and

        E.       the reasons for anticipating a Claim,

PTC-1001NY2 Ed. 03-11                                                                     Page 4 of 9
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 26 of 36

        any Claim subsequently made against any Insured arising out of such Potential Claim will be deemed to have
        been made on the date such notice was received by the Company or the Company's authorized representatives.
        All notices under this section must be sent or delivered to the Company set forth in ITEM 3 of the Declarations or
        the Company's authorized representatives and will be effective upon receipt. Notices given by or on behalf of the
        Insured, or written notice by or on behalf of the claimant, to any licensed agent of the Company in the state of
        New York, will be deemed notice to the Company.


IX.     RELATED CLAIMS
        All Claims or Potential Claims for Related Wrongful Acts will be considered as a single Claim or Potential
        Claim, whichever is applicable. All Claims or Potential Claims for Related Wrongful Acts will be deemed to
        have been made the date:

        A.       the first of such Claims for Related Wrongful Acts was made; or

        B.       the first notice of such Potential Claim for Related Wrongful Acts was received by the Company,

        whichever is earlier.


X.      SUBROGATION

        In the event of payment under this policy, the Company is subrogated to all of the lnsured’s rights of recovery
        against any person or organization to the extent of such payment and the Insured will execute and deliver
        instruments and papers and do whatever else is necessary to secure such rights. The Insured will do nothing to
        prejudice such rights.
        Section X. SUBROGATION does not apply if the Insured, prior to the date a Wrongful Act is committed, has
        waived its right of recovery for Damages that result from such Wrongful Act.


XI.     RECOVERIES
        All recoveries from third parties for payments made under this policy apply, after first deducting the costs and
        expenses incurred in obtaining such recovery:

        A.       first, to the Company to reimburse the Company for any Deductible amount it has paid on behalf of any
                 Insured;

        B.       second, to the Insured to reimburse the Insured for the amount it has paid which would have been paid
                 hereunder, but for the fact that such amount is in excess of the applicable limit hereunder;

        C.       third, to the Company to reimburse the Company for the amount paid hereunder; and

        D.       fourth, to the Insured in satisfaction of any applicable Deductible paid by the Insured,

        provided that such recoveries do not include any recovery from insurance, suretyship, reinsurance, security or
        indemnity taken for the Company’s benefit.


XII.    ACQUISITIONS
        If, during the Policy Period, the Named Insured acquires or forms an entity that performs Professional
        Services, coverage will be provided for such acquired or formed entity and its respective Insured Persons for
        Wrongful Acts committed after the Named Insured acquires or forms such entity. Coverage for such entity will
        end 90 days after the acquisition or formation of such entity, or the end of the Policy Year, whichever is earlier,
        unless the Company has agreed to provide such coverage by endorsement.




PTC-1001NY2 Ed. 03-11                                                                    Page 5 of 9
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 27 of 36
XIII.   SPOUSAL PROFESSIONAL LIABILITY COVERAGE
        This policy applies to Damages and Defense Expenses for a Claim made against a person who, at the time the
        Claim is made, is a lawful spouse of an Insured Person, but only for a Wrongful Act actually or allegedly
        committed by the Insured Person to whom the spouse is married.
        The Company has no obligation to make any payment for Damages or Defense Expenses in connection with any
        Claim made against a spouse of an Insured Person for any actual or alleged Wrongful Act committed by such
        spouse.


XIV.    AUTOMATIC EXTENDED REPORTING PERIOD

        If there is a Termination of Coverage, the Automatic Extended Reporting Period applies without additional
        premium effective the date of such Termination of Coverage, provided that the Named Insured does not
        purchase an Optional Extended Reporting Period Endorsement. The Automatic Extended Reporting Period
        applies to Claims made prior to the effective date of Termination of Coverage and reported during the
        Automatic Extended Reporting Period, but only for Wrongful Acts committed wholly prior to the effective date
        of such Termination of Coverage and that otherwise would be covered. A Claim made during the Automatic
        Extended Reporting Period will be deemed to have been made on the last day of the Policy Period to which it
        applies. When the Automatic Extended Reporting Period takes effect it may not be cancelled by any Named
        Insured or by the Company.

        If there is a Termination of Coverage, the Company will notify the Named Insured in writing within 30 days after
        the policy ends of:

                 1.      the existence of the Automatic Extended Reporting Period;
                 2.      the availability of the Optional Extended Reporting Period Endorsement;
                 3.      the need for purchasing the Optional Extended Reporting Period Endorsement; and
                 4.      the cost of the Optional Extended Reporting Period Endorsement, except if the claims-made
                         relationship with the Company has continued for less than one year and the policy is cancelled
                         due to nonpayment of premium or fraud and the Named Insured does not request notification of
                         that cost.

        If there is any other valid and collectable insurance for Claims covered by this Automatic Extended Reporting
        Period, this policy will apply as excess over, and will not contribute with, any other valid and collectible insurance
        available to the Insured.


XV.     OPTIONAL EXTENDED REPORTING PERIOD
        A.      If there is a Termination of Coverage, the first Named Insured may give the Company written notice that
                it desires to purchase an Optional Extended Reporting Period Endorsement for one of the periods set
                forth in ITEM 8 of the Declarations. The Optional Extended Reporting Period applies to Claims made
                during the Optional Extended Reporting Period, but only for Wrongful Acts committed wholly prior to
                the effective date of Termination of Coverage. A Claim made during the Optional Extended Reporting
                Period will be deemed to have been made on:

                 1.      the last day of the Policy Period; or

                 2.      if such Claim had earlier been reported to the Company during the Policy Period as Potential
                         Claim, the date notice was received by the Company of such Potential Claim,

                 whichever is earlier.

        B.       The premium due for the Optional Extended Reporting Period Endorsement equals the percentage set
                 forth in ITEM 8 of the Declarations of the annualized premium for this policy, including the fully annualized
                 amount of any additional premiums charged by the Company during the Policy Year prior to the date of
                 Termination of Coverage. The entire premium for the Optional Extended Reporting Period Endorsement
                 will be deemed fully earned at the commencement of the Optional Extended Reporting Period.



PTC-1001NY2 Ed. 03-11                                                                    Page 6 of 9
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 28 of 36
                 The Optional Extended Reporting Period will not take effect unless the Named Insured has fulfilled all
                 other duties, and complied with all other conditions and requirements under this policy, and:

                 1.      the Named Insured will have the greater of the following in which to submit written acceptance of
                         the Optional Extended Reporting Period:
                         a.      60 days from the effective date of Termination of Coverage, or
                         b.      30 days from the date the Company mails or delivers notice to the Named Insured of the
                                 availability of the Optional Extended Reporting Period Endorsement; and

                 2.      the additional premium for the Optional Extended Reporting Period Endorsement is paid when
                         due; and

                 3.      full payment of the earned premium due, is received by the Company within 60 days of the
                         effective date such policy is cancelled or not renewed.

                 Upon cancellation due to nonpayment of premium or fraud on the part of the Named Insured, the
                 Company will not be required to provide a premium quotation for the Optional Extended Reporting Period
                 unless requested by the Named Insured.

                 Upon Termination of Coverage any return premium due the Named Insured will be credited toward the
                 premium for the Optional Extended Reporting Period, if the Named Insured elects such coverage.
                 Upon Termination of Coverage where premium is due to the Company during the claims-made
                 relationship, any monies received by the Company from the Named Insured as payment for the Optional
                 Extended Reporting Period will first be applied to such premium owing for the policy.

                 When the Optional Extended Reporting Period applies, it replaces the Automatic Extended
                 Reporting Period.

        C.       During a claims-made relationship and any extended reporting period, a person employed or otherwise
                 affiliated with the Named Insured and covered by this policy during such affiliation, will continue to be
                 covered under such policy and any extended reporting period after such affiliation has ceased for such
                 person’s covered acts or omissions during such affiliation.

        D.       If the Named Insured is a corporation, partnership or other entity, and such Named Insured or its
                 designated trustee does not purchase an Optional Extended Reporting Period Endorsement after
                 permanently ceasing operations or being placed in receivership, liquidation, or bankruptcy, then any
                 Insured Person has the right to make a written request for an Optional Extended Reporting Period
                 Endorsement within 120 days after Termination of Coverage.

                 The Company is not required to notify such Insured Persons of the availability of an Optional Extended
                 Reporting Period Endorsement. If any Insured Person requests an Optional Extended Reporting Period
                 Endorsement, such Insured Person is responsible for the payment of the additional premium associated
                 with the Optional Extended Reporting Period Endorsement.


XVI.    ACTION AGAINST THE COMPANY


        No action will lie against the Company unless, as a condition precedent thereto, there has been full compliance
        with all of the terms of this policy, or until the amount of the Insured’s obligation to pay has been finally
        determined either by judgment against the Insured or by written agreement of the Insured, the claimant, and the
        Company.

        No person or entity has any right to join the Company as a party to any action against the Insured to determine
        the Insured’s liability, nor will the Company be impleaded by an Insured or such Insured’s legal representative.
        Bankruptcy or insolvency of any Insured or an Insured’s estate does not relieve the Company of any of its
        obligations hereunder.




PTC-1001NY2 Ed. 03-11                                                                   Page 7 of 9
© 2011 The Travelers Indemnity Company. All rights reserved.
                  Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 29 of 36
         However, with respect to any Claim resulting from a death or personal injury of any person, if the Company
         disclaims liability or denies coverage based upon the failure to provide timely notice, then the injured person or
         other claimant may maintain an action directly against the Company, provided that the sole question is whether the
         Company’s disclaimer of liability or denial of coverage is based on the failure to provide timely notice, unless within
         60 days of such disclaimer or denial, the Company or the Insured:

         A.      initiates an action to declare the rights of the parties under this policy; and
         B.      names the injured person or other claimant as a party to the action.

XVII.    CHANGES
         Only the first Named Insured is authorized to make changes to the terms of this policy and solely with the
         Company’s prior written consent. This policy's terms can be changed only by endorsement issued by the
         Company and made a part of such policy. Notice to any representative of the Insured or knowledge possessed
         by any agent or by any other person does not effect a change to any part of this policy, or estop the Company from
         asserting any right under the terms, exclusions, conditions and limitations of this policy, nor may the terms,
         exclusions, conditions and limitations hereunder be changed, except by a written endorsement to this policy issued
         by the Company.


XVIII.   ASSIGNMENT
         This policy may not be assigned or transferred, and any such attempted assignment or transfer will be void and
         without effect unless the Company has provided its prior written consent to such assignment or transfer.


XIX.     MISREPRESENTATION
         This policy does not apply to any Claim against any Insured under this policy if any Principal Insured has
         intentionally concealed or misrepresented any material fact or circumstance concerning such Claim, this
         insurance or the subject thereof, provided that this section XIX. MISREPRESENTATION does not apply if such
         Principal Insured mistakenly:

         A.      failed to disclose information to the Company; or
         B.      misleads the Company.

         No representation will be deemed material unless knowledge by the Company of the facts misrepresented would
         have led to the refusal by the Company to issue this policy.

XX.      LIBERALIZATION
         If, during the Policy Period, the Company makes any changes in the form of this policy that are intended to apply
         to all Insureds that have such forms as part of their policy, and by which the insurance afforded could be
         extended or broadened by endorsement or substitution of form without increased premium charge, then such
         extended or broadened insurance inures to the benefit of the Insured as of the date the revision or change is
         approved for general use by the applicable department of insurance.


XXI.     AUTHORIZATION
         If this policy provides coverage for more than one Named Insured, the first Named Insured set forth in Item 1 of
         the Declarations is the sole agent and acts on behalf of all Insureds with respect to:
         A.        payment of premiums and deductibles;
         B.        receiving any return premiums;
         C.        receiving notices of cancellation, nonrenewal or change in coverage;
         D.        requesting any change in coverage; or
         E.        making or, if applicable, consenting to settlement or compromise of any Claim,

         provided that nothing herein relieves any Insured from giving any notice to the Company that is required under
         this policy.



PTC-1001NY2 Ed. 03-11                                                                        Page 8 of 9
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 30 of 36



XXII.    HEADINGS
         The titles of the various paragraphs of this policy and its endorsements are inserted solely for convenience or
         reference and are not to be deemed in any way to limit or affect the provision to which they relate.


XXIII.   CONFORMITY TO STATUTE
         Any part of this policy that conflicts with any requirement of statutory or regulatory law that applies is automatically
         amended to conform to such law.


XXIV.    LEGAL REPRESENTATIVES
         In the event of the death, incapacity or bankruptcy of an Insured, any Claim made against the estate, heirs, legal
         representatives or assigns of such Insured are deemed to be a Claim made against such Insured. Such estate,
         heirs, legal representatives or assigns have all of the Insured's rights and duties under this policy.


XXV.     TERRITORY
         This policy applies to Claims made for Wrongful Acts committed anywhere in the world.




PTC-1001NY2 Ed. 03-11                                                                       Page 9 of 9
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 31 of 36
                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                               GLOBAL COVERAGE COMPLIANCE ENDORSEMENT

This endorsement changes the following:

Lawyers Professional Liability Coverage




It is agreed that:

1.      The following is added to section VI. CONDITIONS, of the Professional Liability Coverage:

        SANCTIONS

        This policy will provide coverage, or otherwise will provide any benefit, only to the extent that providing such
        coverage or benefit does not expose the Company or any of its affiliated or parent companies to any trade or
        economic sanction under any law or regulation of the United States of America or any other applicable trade or
        economic sanction, prohibition, or restriction.

2.      The following is added to section III. CLAIM DEFENSE, of the Professional Liability Terms and Conditions:

        In the event of a Claim against an Insured that resides or is domiciled in a country or jurisdiction in which the
        Company is not licensed to provide this insurance, the Company will have the right and duty to defend such
        Claim as set forth in this section III. CLAIM DEFENSE, A. to the extent that doing so would not violate the laws or
        regulations of such country or jurisdiction.

        If the Company is prohibited from defending such Claim against an Insured that resides or is domiciled in a
        country or jurisdiction in which the Company is not licensed to provide this insurance, then the Company will have
        no duty to defend any such Claim. It will be the duty of the Insured, or first Named Insured set forth in Item 1 of
        the Declarations, to defend such Claim. The Company will reimburse the first Named Insured set forth in Item 1
        of the Declarations for its insurable loss as measured by the Defense Expenses such first Named Insured pays
        on behalf of an Insured Person in connection with such Claim. The Company will have the right to participate
        with the first Named Insured or the Insured in the investigation, defense, and settlement, including the
        negotiating of a settlement of any Claim that appears reasonably likely to be covered in whole or in part by such
        policy and the selection of appropriate defense counsel to the extent that doing so would not violate the laws or
        regulations of such country or jurisdiction.

3.      The following replaces section XXV. CONDITIONS, A. TERRITORY, of the Professional Liability Terms and
        Conditions:

        A.       TERRITORY AND VALUATION

                 1.      This policy applies anywhere in the world; provided, this policy does not apply to Damages,
                         Defense Expenses, Crisis Event Expenses, Disciplinary or Regulatory Proceeding
                         Expenses, or Pre-Claim Expenses incurred by an Insured residing or domiciled in a country or
                         jurisdiction in which the Company is not licensed to provide this insurance, to the extent that
                         providing this insurance would violate the laws or regulations of such country or jurisdiction.




Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105806447
PTC-19006 Ed. 03-15                                                                                             Page 1 of 2
© 2015 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 32 of 36
                 2.      In the event an Insured Person incurs Damages, Crisis Event Expenses, Disciplinary or
                         Regulatory Proceeding Expenses, or Pre-Claim Expenses referenced in 1. above to which
                         this insurance would have applied, the Company will reimburse the first Named Insured set forth
                         in Item 1 of the Declarations for its insurable loss as measured by such amounts that it pays to, or
                         on behalf of such Insured Person. As a condition precedent to such reimbursement, or any
                         rights under this Policy, the first Named Insured set forth in Item 1 of the Declarations must
                         comply with the conditions of this insurance as if such Claim were made against any Insured that
                         does not reside or is not domiciled in a country or jurisdiction in which the Company is not
                         licensed to provide this insurance.

                 3.      All premiums, Limits of Liability, Deductible, Damages, Defense Expenses and other amounts
                         under this policy are expressed and payable in the currency of the United States. If a judgment is
                         rendered, settlement is denominated, or another element of Damages under this policy is stated
                         in a currency other than United States dollars, payment under this policy will be made in United
                         States dollars at the rate of exchange published in The Wall Street Journal on the date the final
                         judgment is reached, the amount of the settlement is agreed upon, or any other element of
                         Damages is due, respectively.




Nothing herein contained shall be held to vary, alter, waive, or extend any of the terms, conditions, exclusions, or
limitations of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

PTC-19006 Ed. 03-15                                                                                               Page 2 of 2
© 2015 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 33 of 36

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              SUBPOENA RESPONSE ASSISTANCE ENDORSEMENT

This endorsement changes the following:

Professional Liability Terms and Conditions
Lawyers Professional Liability Coverage


It is agreed that:

1.      The following is added to the Professional Liability Terms and Conditions:
        SUBPOENA RESPONSE ASSISTANCE
        If an Insured is subpoenaed for documents or testimony based upon or arising out of Professional Services
        rendered by the Insured, and the Insured seeks assistance in responding to the subpoena, the Company will pay
        Subpoena Response Expenses; provided that:

        1.       the subpoena is first received by the Insured during the Policy Period and is reported to the Company
                 along with a copy of the subpoena as soon as practicable during the Policy Period, or any applicable
                 Automatic Extended Reporting Period or Optional Extended Reporting Period;

        2.       the Professional Services were rendered on or after any applicable Retroactive Date set forth in ITEM
                 5 of the Declarations;

        3.       no Claim has been made against an Insured that is based upon or arises out of the Professional
                 Services for which the Insured is subpoenaed;

        4.       the subpoena is not part of a lawsuit to which the Insured is a party; and

        5.       the subpoena is not part of a lawsuit for which the Insured has been engaged to provide advice
                 or testimony.

        Payment of Subpoena Response Expenses is not subject to a Deductible and does not reduce the Professional
        Liability Coverage Limits. However, if a Claim is made or brought against an Insured based upon or arising out of
        the Professional Services for which the Insured is subpoenaed, the Company will no longer pay Subpoena
        Response Expenses incurred in responding to the subpoena as of the date the Claim is first made or brought.

2.      The following is added to section IV. DEFINITIONS in the Professional Liability Coverage:
                 Subpoena Response Expenses means reasonable and necessary fees, costs and expenses incurred by
                 the Company in retaining an attorney to:
                 1. respond to a subpoena;

                 2. provide advice regarding the production of documents;

                 3. prepare the Insured for sworn testimony; or

                 4. represent the Insured during the Insured's deposition or trial testimony.

                 Subpoena Response Expenses do not include Defense Expenses ; the expenses, salaries, wages,
                 benefits, or overhead of, or paid to, any Insured; or the cost to copy or produce any documents.

Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and incorporated
therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105806447
PTC-2067 Ed. 04-11                                                                                          Page 1 of 1
© 2011 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 34 of 36

                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                       NEW YORK CANCELLATION AND NONRENEWAL ENDORSEMENT

This endorsement changes the following:

Professional Liability Terms and Conditions


It is agreed that:

    The following sections are added to the Professional Liability Terms and Conditions:

    CANCELLATION
    If this policy has been in effect for 60 days or less and is not a continuation or renewal policy, the Company may
    cancel the entire policy for any reason during that time period by mailing or delivering notice of such cancellation to
    the first Named Insured and the agent or broker of record. The Company will mail or deliver notice of cancellation to
    the first Named Insured and the agent or broker of record at least 20 days before the effective date of cancellation.
    The notice will state the reason for such cancellation.

    The Company will mail or deliver notice of such cancellation to the first Named Insured and the agent or broker of
    record at least 15 days before the effective date of cancellation, if cancellation is for any of the following reasons:

        1.       Nonpayment of premium, provided that if cancellation is for this reason the notice will include the amount
                 due;

        2.       Conviction of a crime that results from acts that increase the hazard insured against;

        3.       Discovery of fraud or material misrepresentation in obtaining this policy or in presenting a Claim;

        4.       Discovery, after the Company has issued or last renewed this policy, of any act or failure to act, or of a
                 violation of any of the rules or conditions of this policy that substantially or materially increases the
                 chance of loss, and that occurs after the beginning date of the current Policy Period;

        5.       A material change in the risk itself, which occurs after the policy is issued or last renewed, that
                 substantially increases the risk of loss beyond what the Company had contemplated when the policy was
                 issued or renewed;

        6.       Determination by the Superintendent that continuing this policy would put the Company in violation of
                 New York Financial Services Laws or jeopardize the solvency of the Company;

        7.       The Company has good reason to believe that the Named Insured is about to let the covered property be
                 destroyed, or destroy covered property for the purpose of collecting insurance proceeds. If cancellation is
                 for this reason, the Company will mail or deliver notice to the first Named Insured , the agent or broker of
                 record, and the Department of Financial Services of the State of New York. The first Named Insured may
                 have the Department of Financial Services of the State of New York review the cancellation, provided that
                 the first Named Insured makes a written request within 10 days of receipt of the Company's notice; or


        8.       The revocation or suspension of an Insured's license to practice their profession.




Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105806447

PTC-3060 Rev. 12-14                                                                                           Page 1 of 3
© 2014 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 35 of 36


     If this policy has been in effect for more than 60 days or is a renewal or continuous policy, the Company may only
     cancel during the Policy Period for one of the reasons listed above. If the Company cancels for any of those
     reasons, notice of such cancellation will be mailed or delivered to the first Named Insured and the agent or broker
     of record at least 15 days before the effective date of cancellation. The notice will state the reason for cancellation.

     The first Named Insured may cancel this policy by mailing or delivering written notice to the Company, or any of
     the Company's authorized agents, stating when, thereafter, not later than the Expiration Date set forth in ITEM 2 of
     the Declarations, such cancellation will be effective.

     NONRENEWAL
     The Company will not be required to renew or continue this policy. If the Company decides not to renew or
     continue this policy, notice of nonrenewal will be mailed or delivered to the first Named Insured and the agent or
     broker of record no earlier than 120 days before the Expiration Date set forth in ITEM 2 of the Declarations.

     If the Company mails or delivers the notice of nonrenewal at least 60 days before the Expiration Date or the
     anniversary date, the nonrenewal will take effect on the Expiration Date or anniversary date. If the Company mails
     or delivers the notice of nonrenewal less than 60 days before the Expiration Date or anniversary date, the
     nonrenewal will not take effect until 60 days after the mailing or delivery date, or until the first Named Insured
     replaces or cancels this policy, whichever period is less. The coverage under this policy will remain in effect and
     unchanged at the lower of the current rates or the expiring period's rates during the part of the 60-day period
     which extends beyond the expiration date or anniversary date. Any total limit of liability will be increased in
     proportion to that extension of coverage. The Company will not mail or deliver any other nonrenewal notice to the
     first Named Insured before the extension of coverage ends.
     If the Company mails or delivers the nonrenewal notice on or after the Expiration Date or anniversary date, the
     nonrenewal will not take effect until one year after that Expiration Date or anniversary date, or until the first
     Named Insured replaces or cancels the policy, whichever period is less. If the first Named Insured does not
     replace or cancel the policy before the ending date of the extension of coverage, the nonrenewal will not take
     effect on that date unless the Company also mails or delivers a second nonrenewal notice at least 60 days, and
     no earlier than 120 days, before that date.

     The coverage under this policy will remain in effect and unchanged at the lower of the current rates or the expiring
     period's rates during the extension of coverage. Any total limit of liability will be increased in proportion to the
     extension of coverage.

     CONDITIONAL RENEWAL OR CONTINUATION
     The Company may renew or continue this policy with coverage or rate changes. If the Company renews or
     continues the policy subject to:

        1.       a change in limits of coverage;
        2.       a change in the type of coverage;
        3.       a reduction in coverage;
        4.       an increase in the deductible;
        5.       an additional exclusion; or
        6.       an increase in premium of 10% or greater, exclusive of any premium increase due to insured value added
                 or increased exposure units or as a result of experience rating, loss rating, retrospective rating, or an
                 audit;

     the Company will mail or deliver written notice including a description of each change to the first Named Insured
     and the agent or broker of record no earlier than 120 days before the Expiration Date set forth in ITEM 2 of the
     Declarations.

     If the Company mails or delivers the notice at least 60 days before the Expiration Date or the anniversary date, each

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105806447
                                                                                                              Page 2 of 3
PTC-3060 Rev. 12-14
© 2014 The Travelers Indemnity Company. All rights reserved.
                 Case 1:19-cv-07297-VEC Document 1-1 Filed 08/05/19 Page 36 of 36

     change described in the notice will take effect on the Expiration Date or anniversary date. If the Company mails or
     delivers the notice less than 60 days before the Expiration Date or anniversary date, none of the changes described
     in it will take effect until 60 days after the mailing or delivery date. As a result, if the first Named Insured renews or
     continues this policy, coverage will remain unchanged at the lower of the current rates or the expiring period's rates
     during the part of the 60-day period which extends beyond the Expiration Date or anniversary date. The
     Professional Liability Coverage Limits will be increased in proportion to that extension of coverage. Any other
     Professional Liability Coverage Limits will apply in accordance with the renewed or continued coverage.

     If the mailing or delivery date is at least 30 days before the expiration date or anniversary date and the first Named
     Insured decides to renew the policy or continue coverage with the changes described in the notice, the Company
     will apply those changes as of the Expiration Date or anniversary date.

     If the Company mails or delivers the notice on or after the Expiration Date or anniversary date, coverage will remain
     in effect at the same terms and conditions of this policy for another policy period at the lower of the current rates or
     the expiring period's rates. Any Professional Liability Coverage Limits will apply in accordance with that renewed or
     continued coverage.

     The Company will mail the notice of cancellation, nonrenewal, or conditional renewal or continuation to the last
     known address of the first Named Insured and the last known address of the agent or broker of record. These
     notices will advise the first Named Insured and the agent or broker of record of the availability of loss information
     described in the section below. A post office certificate of mailing will be sufficient proof of mailing of notice.

     The notices will include specific reason or reasons for nonrenewal or conditional renewal, set forth the amount of
     any premium increase or, if such amount cannot reasonably be determined as of the time the notice is provided, a
     reasonable estimate of the premium increase based upon the information available to the Company at the time, and
     describe in plain and concise terms the nature of any other proposed changes.

     LOSS INFORMATION
     The Company will provide the first Named Insured with the following loss information for the period of time that the
     Company has continuously provided coverage under this policy:

        1.       the date and description of the event on closed Claims, including the amount of payment, if any;
        2.       the date and description of the event on open Claims, including the amount of payment, if any;
        3.       the date and description of each event you reported to us.

     The Company will provide this information only if the Company receives a request for it from the first Named
     Insured or the agent or broker of record. Once the Company has received this request, the Company will mail or
     deliver the information to the first Named Insured or the agent or broker of record within 10 days of receipt of the
     request.

     The Company collects claim information for the Company's own business purposes and does so as carefully and as
     accurately as possible. When providing such information to the first Named Insured or the agent or broker of
     record, the Company makes no promises or warranties to anyone that this information has no errors. Any
     cancellation or nonrenewal will take effect even if the Company accidentally provides incorrect information.

     FAILURE TO GIVE TIMELY NOTICE
     Failure to give notice to the Company as soon as practicable as required under this policy will not invalidate
     coverage for any Claim unless the failure to provide such timely notice has prejudiced the Company. However,
     coverage for any Claim will not be invalidated on such grounds if it is shown that it was not reasonably possible to
     give such timely notice and that notice was given as soon as reasonably possible.

Nothing herein contained shall be held to vary, alter, waive or extend any of the terms, conditions, exclusions or limitations
of the above-mentioned policy, except as expressly stated herein. This endorsement is part of such policy and
incorporated therein.

Issuing Company: Travelers Casualty and Surety Company of America
Policy Number: 105806447
                                                                                                               Page 3 of 3
PTC-3060 Rev. 12-14
© 2014 The Travelers Indemnity Company. All rights reserved.
